Filed 6/13/16 In re Christopher S. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re CHRISTOPHER S., a Person Coming
Under the Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A145557
CHRISTOPHER S.,
                                                                     (Solano County
         Defendant and Appellant.                                    Super. Ct. No. J41873)



         Christopher S. (Christopher) appeals from a dispositional order of the juvenile
court committing him to the Division of Juvenile Justice (Division). He argues that the
order should be reversed because the juvenile court abused its discretion by committing
him to the Division without adequately considering his mental health and special
education needs. In the alternative, he argues that the matter should be remanded for the
juvenile court to make findings about his educational needs and forward those findings to
the Division. He also argues that we should strike probation conditions imposed on him
by the juvenile court because the court lacked authority to impose such conditions after
he was committed to the Division.
         We will strike the probation conditions and affirm the dispositional order in all
other respects.




                                                             1
                     FACTUAL AND PROCEDURAL BACKGROUND
A.      Christopher’s History of Delinquency and Probation
        The dispositional order challenged in this appeal was issued in June 2015 after
Christopher was found to have violated a condition of his probation. Christopher was
then 17 years old, and had an extensive history with the juvenile court and the probation
department. Because his history informed the juvenile court’s order, we summarize it
here in some detail.
        1.       Wardship Petition Filed in February 2013
        In February 2013, the Solano County District Attorney filed a wardship petition
pursuant to Welfare and Institutions Code1 section 602, subdivision (a), alleging that
Christopher, then age 14, committed attempted first degree residential burglary, a serious
felony (Pen. Code, §§ 459, 664, 1192.7, subd. (c)) and petty theft (Pen. Code, § 484,
subd. (a)). The allegations arose from separate incidents about a week apart.2
Christopher admitted both counts and was granted Deferred Entry of Judgment (DEJ)
with various terms and conditions.
        2.       Amended Wardship Petition filed in March 2013
        In March 2013, the district attorney filed an amended wardship petition alleging
that just six days after being granted DEJ, Christopher committed battery on school
property (Pen. Code, § 243.2, subd. (a)). Christopher admitted that he had punched a
fellow student in the head twice. He remained on DEJ.
        3.       Second and Third Amended Wardship Petitions Filed in July 2013
        In July 2013, the district attorney filed a second amended wardship petition
alleging that Christopher committed grand theft from a person (Pen. Code, § 487, subd.
(c)). Christopher stole a cell phone from a woman who was standing in her front yard,


        1
            All further unspecified statutory references are to the Welfare and Institutions
Code.
        2
         The probation department’s intake report stated that apart from these two charges
Christopher had four previous referrals in the past four months, for battery, felony theft
and resisting arrest.


                                                 2
and admitted that he stole the phone to sell it because he “needed some weed and some
coke.” Christopher remained on DEJ.
       Later that month, the district attorney filed a third amended wardship petition
alleging second degree robbery (Pen. Code, § 211), assault by means likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(4)), battery with serious bodily injury
(Pen. Code, § 243, subd. (d)), and attempted carjacking (Pen. Code, §§ 215, subd. (a);
664). According to the police report, Christopher had approached a woman who was
sitting in her car with the door open and tried to sell her a camera. She said she had no
money and looked toward her purse, at which point Christopher grabbed her, pulled her
by the hair, punched her, pulled her out of the car and threw her to the ground. When she
tried to run away, he chased her and punched her again, knocking her down, and then
kicked her. Christopher then was seen by a witness sitting in the driver’s seat of the
victim’s car, apparently trying to start the car with a knife or screwdriver. Christopher
was chased away by a witness, and detained by police nearby. In the area where he was
detained, police found a Walmart card and two watches, one of which belonged to the
victim. The probation department reported that Christopher was detained at juvenile hall,
where he positive for cocaine, amphetamines, and THC. In August 2013, in exchange for
dismissal of the remaining counts in the previous petitions, Christopher admitted second
degree robbery on condition that it would not be used as a strike.
       4.     Disposition and Probation - August 2013 through July 2014
       In advance of the dispositional hearing, the probation department reported that
Christopher admitted he had a problem with cocaine and marijuana, and that he said
alcohol and ecstasy were not a problem for him, although he used them when they were
available. The probation department summarized Christopher’s performance on
probation to date as “unsatisfactory,” noting that he had failed to appear for the first three
sessions of an anger management program and was dropped from the program, that he
had behavior problems at school, and that although he tested negative on random drug
tests in the early period after he was granted DEJ, he subsequently began using ecstasy
and cocaine on a regular basis.


                                              3
       At the dispositional hearing in August 2013, Christopher was adjudged a ward of
the court, and placed on probation consisting of 120 days in the “Changing Paths”
program at juvenile hall, followed by participation in the “New Foundations” program.
The probation department reported that Christopher did “very well” in the Changing
Paths program, but “struggled” toward the end of the New Foundations program, as
evidenced by fighting and by taking Vicodin while on furlough. As a result, his time in
New Foundations was extended. In May 2014, Christopher completed New Foundations
and was released on home probation, subject to various terms and conditions.
       A month after his release from New Foundations, Christopher reported to his
probation officer that he was using marijuana. Christopher, his mother, and the probation
officer agreed that Christopher would begin a chemical dependency recovery program,
and Christopher was informed that if his use of marijuana continued, a notice of
probation violation would likely be filed. A month after that, in July 2014, the probation
department filed a notice of probation violation, but for a different reason: the
department alleged that Christopher had violated probation by being away from home for
several days without permission. Christopher admitted the violation in exchange for
being reinstated on probation with modified terms and conditions, including 60 days on
an electronic monitoring program. At the dispositional hearing, Christopher’s counsel
said, “And I should add, I informed [Christopher] that if there was another violation, they
would be considering out-of-home placement. [The probation officer] didn’t think it was
appropriate at this time, but in the future he would be at great risk for out-of-home
placement, which I’ve also conveyed to him.” The juvenile court responded, “Well, I’m
of the same mind. I don’t like to commit to something until I know what the
circumstances are at the time, but I think that the message is that future violations are
probably going to be dealt with in a significantly different manner.”
       5.     August 2014 Wardship Petition and Subsequent Violation of Probation
       In August 2014, just a few weeks after Christopher was reinstated on probation
and while he was on the electronic monitoring program, Christopher and a companion
were alleged to have robbed a homeless man of his wallet. Christopher was informed of


                                              4
his Miranda rights, and then admitted being present at the robbery, but denied taking the
victim’s wallet. The district attorney filed a wardship petition alleging that Christopher
committed second degree robbery (Pen. Code, § 211.) The juvenile court found the
allegation true after a contested jurisdictional hearing.
       Before the dispositional hearing, the probation department prepared a
supplemental report stating that Christopher tested positive for cocaine and marijuana
when he was booked at juvenile hall the day of his offense. His behavior at juvenile hall
during the weeks between his arrest and the dispositional hearing was characterized as
“marginal.” After a contested dispositional hearing, the juvenile court ordered
Christopher to serve an additional 60 days in juvenile hall, to be followed by the New
Foundations program, and ordered him to complete the “Challenge Program” after
successful completion of New Foundations. The juvenile court also ordered a
psychological evaluation of Christopher pursuant to section 741. Christopher began his
second stay at New Foundations in January 2015.
       In March 2015, after Christopher had been at New Foundations for less than two
months, he was terminated from the program for repeated violations of the rules. The
probation department filed a notice of probation violation, and the allegation was found
true after a contested jurisdictional hearing. At the hearing, Christopher’s probation
officer testified that Christopher had previously completed the New Foundations program
and was familiar with the rules, yet on his second stay he accrued “20 separate incidents
within 56 days.” She testified that Christopher was terminated because he caused
“continuous disruption to the programming.” In the final incident before his termination,
Christopher did not comply with instructions, became aggressive with staff, and was
“placed on a 48 hour timeout” at juvenile hall.
       A contested dispositional hearing was held in June 2015. The order pronounced at
the June 2015 hearing is at issue in this appeal.




                                              5
B.     Contested Dispositional Hearing—June 2015
       1.     The Probation Department Report
       In advance of the dispositional hearing, the probation department prepared a
supplemental report addressing Christopher’s educational performance and psychological
status and his past performance on probation. The report stated that Christopher’s
performance at school was unsatisfactory. The conduct for which he was charged with
battery in March 2013 led to his being expelled from school. By then, Christopher had
accumulated 23 days of suspension during that school year for disruptive and defiant
behavior. He began attending a new school, but continued being disruptive and defiant.3
In May 2013, the probation department met with Christopher, his mother, and school
staff to discuss Christopher’s behavior, which was described as “becoming irate, not
listening, failing to calm down, use of excessive profanity and . . . taking aggressive
postures with other students and staff alike.” At the meeting, it was decided that
Christopher, who had previously been diagnosed with attention deficit hyperactivity
disorder (ADHD), would be assessed for special education.4 It appeared that Christopher
had not been taking the Adderall that was prescribed for his ADHD, and all agreed that
Christopher must take his prescribed medication. Christopher’s mother agreed to make
sure Christopher took the medication and also agreed to begin pursuing behavioral health
services for Christopher, such as mental health counseling and a psychological
assessment. A school psychologist attended a follow-up meeting the next month, and


       3
         This new school was the third school that Christopher had attended during the
2012-2013 academic year, when he was in the ninth grade. First he attended a school
from which he was suspended on five occasions. Then he enrolled in the school from
which he was expelled as a result of the battery charge. After the expulsion, he enrolled
in the third school. In January 2015, Christopher told the court-appointed psychologist
that he was a “superior student” until 6th grade, but “was never at school for long from
the 7th grade up.”
       4
          Christopher was assessed at his mother’s request; she was concerned about his
declining grades and low reading skills, in light of his past performance in reading and
his placement in Gifted and Talented Education (GATE) classes in a previous school
district.


                                              6
reported that testing revealed that Christopher had no significant cognitive issues,
required no special education services, did not qualify for an IEP [Individualized
Education Program], and did not meet the criteria for a diagnosis of emotional
disturbance. The psychologist reported that when Christopher takes his medication, he is
a bright student, and can focus and do his work without significant behavior problems.
Christopher and his mother agreed that Christopher would continue taking his medication
and pursue services at Kaiser. But by then Christopher was regularly using drugs,
including ecstasy. Just a few days later, he was charged with theft. Within a month he
was using powder cocaine daily, and was charged with robbery.
       The probation department’s report also summarized the court-ordered
psychological evaluation of Christopher that was completed in January 2015. The
psychologist concluded that Christopher had problems with impulsivity, poor judgment,
and limited self-insight, as well as significant substance abuse problems. She said
Christopher is “inclined to have difficulties in following rules and conventions set by
others, dismissing these as not being applicable or relevant to him,” and opined that he
needed a program that is “very structured and carefully monitors him that also includes
social skill-building and increasing his appropriate problem-solving skills.”
       The probation department’s report stated that during the two years Christopher had
been under the supervision of the probation department, he continuously failed to comply
with the terms of his probation. According to the report, Christopher had done well at
juvenile hall after he was first terminated from New Foundations, but his behavior
“declined and he was placed on a behavior modification program.” Christopher’s mother
requested that Christopher be given an opportunity to participate in the Challenge
Program, but the probation department determined that the program, in which
“interactive journaling” is the only treatment for substance abuse, would not
appropriately address Christopher’s significant substance abuse issues. The department
noted that even the high level of treatment services at New Foundations “appeared to
have been ineffective in assisting him in making a positive adjustment,” and opined that
“placement in a group home would not adequately provide for the safety of the


                                             7
community.” The department concluded that commitment to the Division would offer
Christopher “the most comprehensive services available to appropriately address his
treatment needs, all while providing the maximum in community protection.”
       2.       Testimony of Nadia Hollomon
       Nadia Hollomon, Christopher’s probation officer since July 2013, testified that she
was aware that Christopher had been diagnosed with ADHD, that Adderall had been
prescribed for him, and that he said Adderall did not appear to be working. Christopher
began his most recent term at New Foundations in late January 2015, and began receiving
Adderall there in February. He was not evaluated for an IEP while at New Foundations,
nor was a behavioral intervention plan or contract in place for him. Hollomon testified
that she was recommending that Christopher be placed with the Division because of his
overall behavior, including his disruptions. In making her recommendation, she
considered Christopher’s overall needs, the services that he had received from the
probation department and the services that were available through the probation
department; a group home would not be sufficient.
       3.       Testimony of Andrew Tojman
       Psychologist Andrew Tojman testified as an expert in the area of psychology and
ADHD. In November 2013, he reviewed Christopher’s police reports and school records
and then spent about three hours with Christopher, examining him and administering
standard psychological tests. Tojman also spoke with Christopher’s mother. Tojman
prepared a written psychological evaluation of Christopher in January 2014.5 He had not
met with Christopher since the initial evaluation in November 2013, but was “familiar
with his file.”6
       Tojman testified that Christopher met the criteria for ADHD, had some symptoms
consistent with a bipolar disorder, and met the criteria for special education and an IEP.

       5
           The evaluation is not part of the record on appeal.
       6
        The record does not indicate what material Tojman reviewed, if any, between the
time he met with Christopher in November 2013 and the date of his testimony in June
2015.


                                               8
He testified that a behavioral contract is an alternative to an IEP for minors who are so
disruptive that a behavioral intervention can help them do better. He noted that
Christopher had not consistently taken Adderall, and opined that Adderall was necessary
for Christopher to learn and that the prescribed dose might have been too low. He
believed that an IEP “might have helped” Christopher and that if a person responds well
to medication, an IEP might not be necessary. He believed that Christopher’s mental
health issues could be addressed with proper treatment, whether Christopher is in or out
of custody.
       4.     Testimony of Doug Ugarkovich
       Doug Ugarkovich, a community liaison for the Division, testified that as part of
the Division’s intake process a minor’s educational, psychological, and “at-risk-needs”
are assessed, and arrangements are made to accommodate any disabilities. Based on
those assessments, a treatment plan is developed. Programs are available to address
substance abuse and mental health issues. The Division attempts to engage the minor’s
family with the goal of encouraging a strong family support system that can help a minor
“have a much better outcome and stay[] out of trouble.”
       5.     Dispositional Order
       At the conclusion of the hearing, after argument by Christopher’s counsel and the
district attorney, the juvenile court ordered that Christopher continue as a ward of the
court and committed him to the Division.7 The judge remarked, “The problem is that . . .
notwithstanding the crimes, he has been in New Foundations before. Although it was a
different program last time, I ordered him to New Foundations. Apparently, it didn’t
work. I do think it’s fair to say we haven’t tried a multitude of services. This one is from
Kaiser. I think probation has been patient and didn’t violate him until several weeks after
he started to ca[u]se problems. [¶] There’s really no other alternative. I don’t see any
other choice at this point. I think the best alternative is [the Division]. [¶] The court has

       7
        The written orders issued on the same day as the dispositional hearing included
terms and conditions of probation, which Christopher challenges. We address his
challenge below, in section B of the Discussion.


                                              9
read and reviewed and considered all the evidence in this case. . . . [¶] I don’t find that
medication had any [bearing] here on this case.” The commitment order, which the
juvenile court signed on June 21, 2015, included the finding that Christopher “is not an
individual with exceptional needs.” This appeal timely followed.
                                       DISCUSSION
A.     The Juvenile Court Did Not Abuse Its Discretion in Committing
       Christopher to the Division
       Christopher argues that the juvenile court abused its discretion in committing him
to the Division because the record does not contain substantial evidence of probable
benefit to him from the commitment. This argument is based on the premise that the
juvenile court “did not look at the entire dispositional picture” before committing
Christopher to the Division, and that the juvenile court should have ordered “further
mental health evaluations, an updated IEP assessment, and other interventions” before
making its commitment decision. Therefore, Christopher concludes, we must reverse the
juvenile court’s order committing Christopher to the Division or “remand the matter to
permit the juvenile court to investigate the issue, to make proper findings, and to forward
those findings to the [Division].” The Attorney General argues that the evidence
presented to the juvenile court at the dispositional hearing and in the probation
department’s disposition report amply supported the court’s commitment order, and that
the juvenile court made the necessary findings. We agree with the Attorney General.
       1.     Applicable Law
       Section 202, subdivision (b), provides that minors who are “under the jurisdiction
of the juvenile court as a consequence of delinquent conduct shall, in conformity with the
interests of public safety and protection, receive care, treatment and guidance that is
consistent with their best interest, that holds them accountable for their behavior, and that
is appropriate for their circumstances. This guidance may include punishment if that is
consistent with the rehabilitative objectives of this chapter.” “Punishment” is defined as
“the imposition of sanctions,” and may include payment of a fine, community service,
conditions of probation, “[c]ommitment of the minor to a local detention or treatment


                                             10
facility, such as a juvenile hall, camp, or ranch,” and “[c]ommitment of the minor to the
Division.” (§ 202, subd. (e).)
       In determining the appropriate disposition for a delinquent minor, the juvenile
court “shall consider, in addition to relevant and material evidence, (1) the age of the
minor, (2) the circumstances and gravity of the offense committed by the minor, and (3)
the minor’s previous delinquent history.” (§ 725.5.) “No ward of the juvenile court shall
be committed to [the Division] unless the judge of the court is fully satisfied that the
mental and physical condition and qualifications of the ward are such as to render it
probable that he will be benefited by the reformatory educational discipline or other
treatment provided by [the Division].” (§ 734.)
       To determine what disposition is appropriate for a minor’s circumstances, as
required by section 202, subdivision (b), “a court must review those circumstances every
time the minor appears for a dispositional hearing.” (In re Ronnie P. (1992) 10
Cal.App.4th 1079, 1088 (Ronnie P.).) The California Rules of Court require the juvenile
court at a dispositional hearing in a delinquency case to “[c]onsider and determine
whether the child’s or youth’s educational, physical, mental health, and developmental
needs, including any need for special education and related services are being met.” (Cal.
Rules of Court, rule 5.651(b)(2)(A).) “Education Code section 56000 declares that ‘all
individuals with exceptional needs have a right to participate in free appropriate public
education . . . .’ ‘Individuals with exceptional needs’ includes any child who is
‘[i]dentified by an . . . [IEP] team as a child with a disability,’ as defined by the
Individuals with Disabilities Education Act (20 U.S.C. § 1400 et seq.), whose impairment
‘requires instruction, services, or both which cannot be provided with modification of the
regular school program’ and who meets certain other prescribed eligibility criteria. (Ed.
Code, § 56026, subds. (a), (b), (c) & (d).) A child qualifies as an individual with
exceptional needs if the IEP team determines ‘the degree of the pupil’s impairment . . .
requires special education in one or more of the program options authorized by Section




                                              11
56361 of the Education Code.’ (Cal. Code Regs., tit. 5, § 3030.)” (In re Angela M.
(2003) 111 Cal.App.4th 1392, 1397-1398, fns. omitted (Angela M.).)8
       Before committing a minor to the Division, the “juvenile court must determine if
the record supports a finding that it is probable the minor will benefit” from the
commitment. (In re Jonathan T. (2008) 166 Cal.App.4th 474, 486 (Jonathan T.), citing
Angela M., supra, 111 Cal.App.4th at p. 1396.) “There is no requirement that the court
find exactly how a minor will benefit from” the commitment. (Jonathan T., supra, 166
Cal.App.4th at p. 486.)
       “The appellate court reviews a commitment decision for abuse of discretion,
indulging all reasonable inferences to support the juvenile court’s decision.” (Angela M.,
supra, 111 Cal.App.4th at p. 1396.) “ ‘We have no power to judge the effect or value of
the evidence, to weigh the evidence, to consider the credibility of witnesses or to resolve
conflicts in the evidence or the reasonable inferences which may be drawn from that
evidence.’ (In re Casey D. (1999) 70 Cal.App.4th 38, 52-53.) ‘A . . . commitment [to the
Division] is not an abuse of discretion where the evidence demonstrates a probable
benefit to the minor from the commitment and less restrictive alternatives would be
ineffective or inappropriate.’ (In re M.S. (2009) 174 Cal.App.4th 1241, 1250.)” (In re
Edward C. (2014) 223 Cal.App.4th 813, 829 (Edward C.).) “An appellate court will not
lightly substitute its decision for that rendered by the juvenile court,” and “will not
disturb . . . [the] findings [of the juvenile court] when there is substantial evidence to
support them.” (In re Michael D. (1987) 188 Cal.App.3d 1392, 1395.)
       2.     Analysis
       On appeal Christopher argues that the evidence does not demonstrate a probable
benefit to him from commitment to the Division. (See Edward C., supra, 223
Cal.App.4th at p. 829.) His argument as to probable benefit fails because the record is
replete with evidence that the juvenile court was informed of and considered

       8
        The wording of the statutes and regulation quoted in this passage from Angela M.
has changed, but the changes do not alter the substance of the provisions. (See Ed. Code.
§§ 56000, 56026, 56361; Cal. Code Regs., tit. 5, § 3030.)


                                              12
Christopher’s educational and treatment needs, and how those needs could be addressed
by the Division.
       Christopher contends that “the record indicates that [he] may have an undiagnosed
mental health issue impairing his ability to function in his schooling and otherwise.”
Christopher also claims that evidence shows he was affected by ADHD, and that he
showed signs of bipolar disorder, and suggests that the probation department and the
juvenile court should have taken “steps to address [his] bipolar disorder diagnosis.” He
notes that the record suggests that he might require an IEP, but that there was no evidence
as to whether Christopher’s “particular educational needs” would be served by the
Division. He argues that the evidence before the juvenile court “was not sufficient to
make a legally adequate probable benefit finding in regards to his mental health and
educational needs,” and that the juvenile court “should have erred on the side of ordering
more mental health and educational evaluations before committing Christopher to the
[Division].” Christopher cites no authority that supports his position,9 and we disagree
with his characterization of the record.
       The juvenile court was well informed as to Christopher’s needs. The record
contains abundant evidence that Christopher had behavioral issues, at least some of
which were effectively addressed with medication, as well as substance abuse issues.
The record includes conflicting evidence as to whether Christopher had mental health
issues beyond ADHD, and whether he qualified for an IEP.

       9
         Christopher’s argument that the juvenile court abused its discretion in
committing him the Division relies on two cases, neither of which supports his argument.
Ronnie P., supra, 10 Cal.App.4th at page 1088, holds that the juvenile court must review
the circumstances at each dispositional hearing (as the juvenile court did here), and may
not impose a lockstep escalation of dispositions, or determine dispositional issues in
advance of the hearing (neither of which occurred here). Christopher’s case, where
commitment to the Division followed numerous less-restrictive dispositions, as well as
escalating criminality, is nothing like In re Joe A. (1986) 183 Cal.App.3d 11, 29, where a
dispositional order committing a minor to the California Youth Authority (now, the
Division) was reversed because, rather than considering the particular case before it, the
juvenile court apparently adopted the policy that a minor “gets one chance and one
chance only” before being committed to the Division.


                                            13
       The record also reflects that the juvenile court was aware of how Christopher’s
needs might be met if he was committed to the Division. Division community liaison
Doug Ugarkovich testified that the intake process for each minor includes “a full
psychological assessment, educational assessment, at-risk-needs assessment, and also
meeting with a licensed social worker,” as well as assessment for disabilities. After the
individual assessments are completed, a treatment plan is developed. The Division offers
treatment for substance abuse, educational needs, and mental health problems. The
dispositional report prepared by the probation department explained that the Division’s
substance abuse program includes a six-module curriculum of “Cognitive Behavior
Interventions for Substance Abuse,” that education services include high school, GED
programs and college level and vocational courses, and that mental health services
include psychotropic medication, intensive individual and group therapy, and a
specialized program for “[y]outh with both serious mental disorders and
aggressive/violent behavior,” which offers skills in redirecting aggressive and violent
behavior into “pro-social behaviors rather than violence toward themselves or others.”
       The juvenile court could reasonably rely on the evidence of the educational and
mental health programs available at the Division to find that Christopher would probably
benefit from commitment. (See Edward C., supra, 223 Cal.App.4th at p. 829; § 734.)
We conclude that the juvenile court did not abuse its discretion in committing
Christopher to the Division.
       We also conclude that no remand is necessary, because the juvenile court properly
evaluated Christopher’s educational needs and did not err in finding that Christopher did
not have special educational needs. Christopher’s argument that remand is necessary
relies on Angela M., in which the Court of Appeal remanded the matter “to permit the
juvenile court to make proper findings, on a more fully developed record, regarding
Angela’s educational needs.” (Angela M., supra, 111 Cal.App.4th at p. 1399.) In Angela
M., the juvenile court “did not mention” the issue of Angela’s education needs when
committing her to the California Youth Authority, even though the court-appointed



                                            14
psychologist reported that Angela “ ‘must undergo’ ” an IEP assessment. (Id. at pp.
1395, 1399.)
       This case is unlike Angela M. Here, the probation department’s report constituted
substantial evidence that Christopher, who had undergone an IEP assessment, did not
have special educational needs and did not need an IEP. The juvenile court heard
testimony and argument about Christopher’s educational needs and acknowledged the
existence of “a conflict whether he should have had an IEP.” Tojman, who met with
Christopher in 2013, opined that Christopher “met the criteria” for special education and
an IEP. But that does not negate the substantial evidence reflected in the probation
department’s report: In 2013 a school psychologist reported to the probation department,
Christopher, his mother, and school staff on the outcome of “testing, which revealed that
[Christopher] had no significant cognitive issues and required no special education
services.” Accordingly, the record here supports the juvenile court’s finding that
Christopher does not have exceptional educational needs. Christopher has not met his
burden to demonstrate error. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564 [“A
judgment or order of the lower court is presumed correct.”].)
B.     The Juvenile Court Lacked Authority to Impose Conditions of Probation
       After Committing Christopher to the Division
       The parties agree that a juvenile court lacks authority to impose discretionary
probation conditions after it commits a minor to the Division. (In re Ronny P. (2004) 117
Cal.App.4th 1204, 1208 [commitment to the California Youth Authority deprives
juvenile court of authority to directly supervise the juvenile]; In re Allen N. (2000) 84
Cal.App.4th 513, 516 [striking conditions of probation imposed on juvenile committed to
California Youth Authority].)
       At the dispositional hearing on June 16, the juvenile court did not pronounce any
conditions of probation. However, that same day the juvenile court signed orders that
suggest otherwise: a “Juvenile Court Minute Order” that referred to a “Disposition
Minute Order” for terms and conditions of probation, and a “Juvenile Court Disposition”
that included a page entitled “Terms and Conditions of Probation.” Christopher requests


                                             15
that we strike the probationary conditions in the Juvenile Court Disposition, and the
Attorney General does not oppose his request. Accordingly, we will strike the conditions
of probation from the juvenile court’s June 16, 2015 written order.
                                     DISPOSITION
       We strike the conditions of probation on page 2 of the Juvenile Court Disposition
filed on June 16, 2015. In all other respects the judgment committing Christopher to the
Division is affirmed. The juvenile court is directed to amend its records accordingly and
to forward copies of any pertinent documents to the Director of the Division.




                                                 _________________________
                                                 Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




                                            16